DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “wherein varnish is existed on an outer circumferential side of the tipping paper.”  The limitation does not make sense.  The claim should be amended to read ‘”wherein varnish exists on an outer circumferential side of the tipping paper.” or a similar recitation.

International Search Report
SEIKO PMC CORPORATION (JP 2005171411 A), OJI PAPER CORP (JP 2003328299 A), JULIUS GLATZ GMBH (JP 54-62400 A), JAPAN TOBACCO INC (WO 2017/187628 A1) and DAIO PAPER CORPORATION (JP 2013108197 A) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/JP2017046776 to which the instant application claims priority.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US 2003/0178039) as evidenced by Rydholm (Pulping Processes), Cartwright et al (US 5284166), Shi (US 2005/0000531) and Hsmple, Jr. et al (US 5921249).
Claim 1 and 3-4: White et el discloses a cigarette having a wrapped rod of smokable material (reads on aerosol generation rod) and a filter plug adaxially-aligned with one end of the smokable rod (Abs, [0006], [0010]-[0011]).  Placing the filter at the downstream end of the smokable rod is typical in the art to filter smoke from the smokable rod before inhalation thereof by the user. The filter plug is attached to the smokable rod by a tipping material that circumscribes the outer surface of the filter plug and an adjacent region of the downstream end of the aerosol generation rod [0015].
The tipping material includes a cast sheet (reads on a paper) comprising water-dispersible cellulosic material ([0012], [0015], [0018]).  Suitable cellulosic material includes wood pulp such as hardwood and softwood, bleached or unbleached and other non-wood fibers [0012].  
White et al does not specifically disclose that the pulp contains bleached and unbleached pulp.  However, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Therefore, using mixture of bleached and unbleached pulp in the tipping paper would have been an obvious embodiment to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.  
White et al does not disclose the length or thickness of the unbleached pulp fibers.  However, the range length and thickness of a majority of the wood pulps from different species overlays or lies within the claimed ranges (for evidence, see Rydholm,pp 51-52).  Therefore, selecting and using an unbleached pulp having the claimed dimensions would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 2: White et al does not disclose the lightness and corresponding of the tipping paper.  However, conventional Domtar Q30 white opaque cigarette paper base sheets exhibit Hunter CIE L* values of 77.8 and 82.1, a* values of 2.8 and 2.9 and b* values of 17.5 and 20.5 (see Cartwright, p 4, Table).  The values lie within or border the claimed ranges.  Therefore, it would have been obvious to one of ordinary skill in the art to obtain claimed values of lightness and chromaticity as typical values for conventional white opaque base sheets for cigarette papers absent convincing evidence of unexpected results commensurate in scope with the claims.  
Alternatively, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  Therefore, the brightness (lightness and chromaticity) are result effective variables and are optimized by one of ordinary skill in the art to obtain optimal performance and runnability of the paper.
Claim 5: White et al discloses that the paper comprises a filler, preferably calcium carbonate [0015], but does not disclose the opacity of the paper.  However, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  It is further generally known to those of ordinary skill in the art that, as filler content is increased, the strength of the paper is compromised. Conversely, when not enough filler is incorporated into the paper, the opacity of the paper significantly decreases, adversely affecting the appearance of the cigarette (see Hample Jr. et al, col 2, lines 7-11).
Therefore, the, opacity is a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed property of opacity in the tipping paper by routine  optimization to obtain optimal performance and runnability of the paper.
Claim 6: White et al discloses that, in some embodiments, a lip-release material such as ethyl cellulose is coated onto the tipping material [0016].  The lip release material is obviously coated onto the outer circumferential side of the tipping paper since the user’s lips only contact the outer circumferential surface of the tipping material.
Claim 7: White et al does not disclose the tensile strength of the tipping paper.  However, it is generally known to those of ordinary skill in the art that certain properties of cigarette papers, such as  basis weight, porosity, opacity, tensile strength, texture, ash appearance, taste, brightness, good gluing, and lack of dust are selected to provide optimal performance in the finished product, as well as to meet runnability standards of the high-speed production processes preferred by cigarette manufacturers (see Shi, [0191]).  It is further generally known to those of ordinary skill in the art that, as filler content is increased, the strength of the paper is compromised. Conversely, when not enough filler is incorporated into the paper, the opacity of the paper significantly decreases, adversely affecting the appearance of the cigarette (see Hample Jr. et al, col 2, lines 7-11). Therefore, the, tensile strength is a result effective variable and it would have been obvious to one of ordinary skill in the art to obtain a claimed property of tensile strength in the tipping paper by routine optimization to obtain optimal performance and runnability of the paper
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748